Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered January 17, 2003, convicting him of criminal possession of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
In support of that branch of the defendant’s omnibus motion which was to suppress physical evidence, the defendant failed to raise a factual dispute requiring a hearing (see People v Mendoza, 82 NY2d 415 [1993]; People v Grimaldi, 304 AD2d 589 [2003]; People v Hamilton, 297 AD2d 289 [2002]).
The defendant’s remaining contention is without merit. H. Miller, J.P., S. Miller, Krausman and Goldstein, JJ., concur.